Title: To Alexander Hamilton from Major General Nathanael Greene, 10 January 1781
From: Greene, Nathanael
To: Hamilton, Alexander



My dear Colonel
Camp on Pedee river [South Carolina]January 10th 1781

General du Portail being on his way to the Northward gives me an opportunity to write you; which I should have done before, had not my letters to his Excellency contained as full information of the state of things, as I was able to give from the little time I had been in the department.
When I was appointed to this command I expected to meet with many new and singular difficulties; but they infinitely exceed what I apprehended. This is really carrying on a war in the enimy’s Country: For you cannot establish the most inconsiderable Magazine or convey the smallest quantity of Stores from one part to another, without being obligd to detach guards for their security. The division among the people is much greater than I imagined and the Whigs and Tories persecute eachother, with little less than savage fury. There is nothing but murders and devastations in every quarter.
The loss of our Army at Charlestown, and the defeat of General Gates, has been the cause of keeping such shoals of Militia on foot, and their service has been accompanied with such destruction and loss as has almost laid waste the whole Country. Nothing has been more destructive to the true interest of this Country, than the mode adopted for its defence. Two misfortunes happening one after the other may have renderd it unavoidable the last season; but should it be continued, the Inhabitants are inevitably ruined, and the resources of the Country rendered incapable of affording support to an Army competent to its defence. Government here is infinitely more popular than to the Northward; and there is no such thing as National character or National Sentiment. The Inhabitants are from all quarters of the globe; and as various in their opinions projects and schemes, as their manners and habits are from their early education. Those in office from a vanity to be thought powerful join in the measure of imposing upon the public respecting the strength and resource of these Southern States; and while Congress and the Minister of France are kept under this fatal delusion I fear little support will be given to this department. The Inhabitants are numerous but they would be rather formidable abroad than at home. They are scatterd over such a vast extent of Country that it is difficult to collect and still more difficult to subsist them. There is a great spirit of enterprise among the back people; and those that come out as volunteers are not a little formidable to the enemy. There are also some particular Corps under Sumpter Marion and Clarke that are bold and daring; the rest of the Militia are better calculated to distroy provisions than oppose the Enimy.
At Philadelphia and all my journey through the Country, I endeavord to impress upon those in power the necessity of sending cloathing and supplies of every kind immediately to this Army. But poverty was urged as a plea or bar to every application. They all promised fair, but I fear will do but little: ability is wanting with some and inclination with others. Public credit is so totally lost, that private people will not give their aid, though they see themselves involved in one common ruin. It is my opinion that General Washingtons influence will do more than all the Assemblies upon the Continent. I always thought him exceeding popular; but in many places he is little less than ador’d; and universally admir’d. His influence in this Country might possibly effect something great. However I found myself exceedingly well receivd; but more from being the friend of the Generals than from my own merit.
This Country wants for its defence a small but well appointed Army; organized so as to move with great celerity. It should consist of about 5000 Infantry and from eight hundred to a thousand horse. The Enimy cannot maintain a large force in this quarter, neither can we. The resources of the Country are too small to subsist a large body of troops at any one point; and to draw supplies from a distance through such long tracks of barren land, will be next to impossible, unless the business can be aided by a water transportation; and in either case, it will be accompanied with an amazing expence. Could we get a superiority of horse we could soon render it difficult for Lord Cornwallis to hold his position so far in the Country: Nor should I be under any apprehension with a much inferior force to his of taking post near him, if I had but such a body of horse. But the enimy’s horse is so much superior to ours, that we cannot move a detachment towards them without hazarding its ruin.
When I came to the Army I found it in a most wretched condition. The Officers had lost all confidence in the General, and the troops all their dicipline. The troops had not only lost their dicipline; but they were so addicted to plundering that they were a terror to the Country. The General and I met at least upon very civil terms; and he expressed the greatest happiness at my being appointed to succeed him. General Smallwood and he were not upon good terms, the former suspected the latter of having an intention to supplant him, but many think without reason. Others again are of opinion his suspicions were well founded; and that Smallwood was not a little mortified at my being appointed to this department; and got outragious when he heard Baron Stuben was coming also. How the matter was I know not, certain it is he is gone home having refus’d to act under Baron Stuben and declares he will not serve at all unless Congress will give him a commission dated at least two years before his appointment. This I think can never happen notwithstanding his private merit and the claim of the State.
The battle of Camden here is represented widely different from what it is to the Northward. Col. Williams thinks that none of the General Officers were entitled to any extraordinary merit. The action was short and succeeded by a flight wherein every body took care of themselves as well Officers as soldiers. Not an officer except Major Anderson and one or two Captains that brought off the field of battle a single soldier. The Col also says that General Gates would have shared little more disgrace than is the common lot of the unfortunate notwithstanding he was early off, if he had only halted at the Waxhaws or Charlotte: the first about sixty and the last about eighty miles from the field of battle. What little incidents either give or destroy reputation. How many long hours a man may labour with an honest zeal in his Countrys service and be disgraced for the most triffling error either in conduct or opinion. Hume very justly observes no man will have reputation unless he is useful to society, be his merit or abilities what they may. Therefore it is necessary for a man to be fortunate as well as wise and just. The greater part of the loss of the Maryland line in the action of Cambden happened after they began to retreat: indeed this was the case with all the troops. What gave Smallwood such great reputation was his halt at Salsbury which was no thing but accident. You know there is great parties prevailing in the Maryland Line and perhaps his merit is not a little diminished on that account. I think him a brave and good officer; but too slow to effect anything great in a department like this, where embarrassments are without number, and where nothing can be effected without the greatest promtitude and decision.
This army is in such a wretched condition that I hardly know what to do with it. The Officers have got such a habit of neglegence, and the soldiers so loose and disorderly that it is next to impossible to give it a military complexion. Without clothing I am sure I shall never do it. I call no councils of war; and I communicate my intentions to very few. The Army was posted at Charlotte when I came up with it; and in a Council it had been determined to winter there; but the difficulty of procuring subsistence and other reasons induced me not only to take a new position, but to make an entire new disposition. All this I effected by a single order having first made the necessary enquiry respecting the new positions by sending a man to examin the grounds and other requisites. If I cannot inspire the Army with confidence and respect by an independant conduct I foresee it will be impossible to instill dicipline and order among the troops.
General Lesly has arrivd and joined Lord Cornwallis whose force now is more than three times larger than ours. And we are subsisting ourselves by our own industry; and I am not without hopes of forming something like a Magazine. I am labouring also to get cloathing from every quarter. Baron Stuben is in Virginia, and is indefatigable in equiping and forwarding the Troops from that State. I left General Gist in Maryland for the same purpose, but I have got nothing from there yet; nor do I expect much for months to come. The North Carolina State have such a high opinion of the Militia that I dont expect they will even attempt to raise a single Continental soldier; not withstanding the most sensible among them will acknowledge the folly of employing Militia.
But I must have tird your patience and therefore will make a full stop concerning matters in this department and enquire how you go on to the Northward. Have you got married? If you have, please to present my best compliments to Mrs Hambleton. If not to Miss Schuyler; and to the Genl and family in either case. I beg my compliments to General Washingtons family to General Knox and his family and all other of my acquaintances.
I shall be exceedingly oblige to you if you will communicate to me with great freedom every thing worthy of note that is said or respects this department.
Yours Aff
N Greene
